Citation Nr: 0534530	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  00-22 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits based on a claim for 
service connection for diabetes mellitus.

3.  Entitlement to eligibility for dependents' educational 
assistance (DEA) pursuant to Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  The veteran died in August 1999.  The 
appellant is the veteran's spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in April 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  

The Board notes that available service personnel records 
establish that the veteran served in the U.S. Marines from 
January 1969 to January 1971, and had foreign service of 11 
months and 28 days.  He was assigned to the Headquarters and 
Service (H&S) Company, ProvServBn, 9th MAB from June to July 
1969, and to the H&S Company, 3D Serv Bn, 3rd MARDIV, FMF, 
from November 1969 through July 1970.  These show FPO 
addresses.  These records show that he was a general 
warehouseman, or military occupational specialty (MOS) 3051.  
The Vietnam Order of Battle:  a Complete Illustrated 
Reference to U.S. Army Combat and Support Forces in Vietnam 
1961-1973 (Order of Battle), by Shelby L. Stanton (1981, pp. 
259, 262) shows that the 3rd Marine Division was in Vietnam 
from May 1965 through November 1969, in Dong Ha from June 
1968, and in Da Nang from November 1969, when it began the 
process of moving out of Vietnam.  In addition, online 
histories of the 3rd Marines show that the 3rd Marine 
Division, 9th Marines and 5th Infantry Division conducted 
combat operations in the Quang Tri Province in June through 
July of 1969, sustaining casualties.

Moreover, further development is required to obtain VA and 
non-VA treatment records, and records from former employers.  
The veteran previously submitted documentation with his 
claims for pension and service connection concerning his 
employability.  Of importance is the July 1999 statement of 
the district manager of a firm with whom the veteran was 
denied employment on the basis of high sugar glucose levels 
within the year after his discharge from active service.  He 
also indicated that he had been employed by the U.S. Postal 
Service and had to resign due to his physical disability, 
which at that time involved amputations of toes due to 
peripheral vascular disease secondary to diabetes mellitus.  
A review of private medical records present in the claims 
file indicate that the veteran's diabetes mellitus was 
described as "long standing" in August 1994.  Some of these 
records indicate that the veteran's diabetes is "childhood 
onset."  Other medical evidence in the claims file 
contradicts this assessment, concluding that the veteran's 
diabetes is adult onset diabetes.  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit Court found that, when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  The Federal Circuit Court held, in Wagner, that 
the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
Any supplemental statement of the case should include a 
discussion of the ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner when considering whether service connection 
is warranted for a pre-existing disability.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the AMC/RO for the 
following development:

1.  The AMC/RO should send a copy of the 
veteran's DD 214, his unit assignments 
from June 1969 to July 1970, and a copy 
of this remand to the Headquarters, 
United States Marine Corps, Personnel 
Management Support Branch (Code MSB 10), 
Quantico, Virginia 22134 and the Marine 
Corps Historical Center, Archives 
Section, Unit Diaries, Washington Navy 
Yard, 1254 Charles Morris Street, SE, 
Washington, DC 20374-5040, or any other 
appropriate agency.  Specifically, the RO 
should request unit histories and dairies 
for the period from June 1969 to July 
1970 to include, if possible, a 
determination of whether the veteran 
served in Vietnam during this period.

2.  The AMC/RO should request that the 
appellant identify any sources of VA and 
non-VA treatment the veteran may have 
received from his discharge from active 
service in 1971 to his death in 1999.  
The AMC/RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record. 

3.  The AMC/RO should ascertain whether 
or not the veteran was medically retired 
or discharged/resigned from the U.S. 
Postal Service for medical reasons and, 
if he was, obtain the decision, 
documents, or examination reports finding 
him unfit to continue service and any and 
all medical records used in arriving at 
that decision.

4.  The AMC/RO should contact the 
corporate offices of the Haliburton 
Corporation and request any and all 
records on the veteran, including medical 
examination reports and the determination 
not to hire him.

5.  The AMC/RO should contact the Social 
Security Administration (SSA) and request 
any all documents pertaining to the 
veteran's claim for disability benefits, 
including copies of the decision 
concerning his claim and any and all 
medical records used in arriving at that 
decision or accumulated in support of his 
claim (if the decision was 
administratively denied).

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should re-adjudicate the appellant's 
claims for service connection for the 
cause of the veteran's death and for 
accrued benefits based on a claim for 
service connection for diabetes mellitus, 
in accordance with Wagner, supra and 
VAOPGCPREC 3-2003, and for DEA benefits.  
If any benefit sought on appeal remains 
denied, the appellant should be provided 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 

